State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     518295
________________________________

In the Matter of PRINCE
   PILGRIM,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ROBERT F. CUNNINGHAM, as
   Superintendent of
   Woodbourne Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Lahtinen, Garry and Lynch, JJ.

                               __________


     Prince Pilgrim, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Sullivan County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     Peters, P.J., Lahtinen, Garry and Lynch, JJ., concur.
                              -2-                  518295

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court